El Juez Asociado Se. Wiole,
emitió la opinión del tribunal.
Una Logia llamada “Logia Eslabón de Borinquen,” ra-dicada en Cataño, tuvo necesidad de hacer ciertas repara-ciones en la planta baja del edificio donde estaba estable-cida y para ello nombró una comisión de sus miembros para realizar tales obras, entregando a uno de los miembros cierta cantidad de dinero para la compra de materiales que habían de usarse en la obra, habiendo el encargado de la obra empleado a Virgilio Colorado que era miembro activo de la logia en cuestión para realizarla, recibiendo dicho Vir-gilio Colorado cierta compensación diaria por el trabajo. Virgilio Colorado sufrió un accidente mientras estaba en su trabajo. Este alegado trabajador solicitó una compensa-ción de la Comisión de Indemnizaciones a Obreros que or-denó se le diera una compensación de $800, y toda vez que el alegado patrono no estaba asegurado ordenó se instru-yera al Tesorero de Puerto Pico de acuerdo con la ley para que cobre al patrono, la referida logia, el importe de la compensación. Para impedir el cumplimiento de esta or-den fué establecida la presente acción de injunction.
La corte inferior desestimó la petición de injimction por virtud del artículo 28 de la Ley de junio 19, 1919, y de cier-tas decisiones de esta corte. Hubiera sido un poco mejor si la corte dijera que carecía de jurisdicción, o que el pe-ticionario tenía otro remedio o algo específico para de-mostrar la cuestión resuelta. La apelada sostiene sin embargo que el recurso de injunction no procedía toda vez que el auto de certiorari está expresamente prescrito en el ar-tículo' 28, supra.
■ Una acción en equidad para impedir procedimientos de *370ley en los cuales la propiedad de una persona iba a ser in-mediatamente afectada desastrosamente y especialmente cuando su propiedad iba a ser embargada en ejecución por virtud de órdenes o diligencias que se alega son nulas pro-cedería en muchos casos, si no generalmente. No se Con-testa con decir que las cortes de equidad ordinariamente no intervendrán para regular a las juntas oficiales en cuestio-nes pertenecientes a su jurisdicción porque en este caso se ataca la jurisdicción de la Comisión de Indemnizaciones a Obreros.
La apelada cita autoridades en general al efecto de que no procederá el injunction cuando existe un remedio ade-cuado en la ley, y asimismo a menos que la persona tenga un derecho de propiedad y ningún medio para protegerlo, e igualmente tampoco cuando el derecho del demandante es dudoso. La apelada no nos ha satisfecho, sin embargo, de que estos principios son aplicables a una amenazada e inme-diata captura de la propiedad bajo una alegada jurisdic-ción nula.
Conocemos, además, el principio contenido en el tomo 22 de Cyc. página 775, donde se dice que no se concederá un injunction cuando puede obtenerse un remedio mediante apelación, por certiorari, por auto inhibitorio, etc., pero más adelante se dice en la misma obra: ‘ ‘ Cuando el demandante tiene un .derecho de apelación en la acción que se trata de impedir y la injusticia que se alega puede ser reparada por tal apelación, la acción no será restringida, especialmente ■cuando puede obtenerse la paralización de los procedimien-tos mientras esté pendiente la apelación. De igual modo no se expedirá el injunction cuando existe un remedio ade-cuado por certiorari. El caso- no es así cuando el reme-dio por certiorari no es rápido y eficiente.” Estas ci-tas de Cyc. no fueron hechas por las partes y no hemos examinado las autoridades de las notas. Este no es un *371caso en que puede invocarse la jurisdicción de una corte de ley para corregir su propia alegada falta de jurisdic-ción.
Este es un pleito en el cual la apelante insiste vigorosa-mente en que es una logia para fines de1 hermandad o be-néficos, que no es un patrono que ejecuta obras, que el em-pleo. de este obrero fue meramente casual y por estas y otras razones la Comisión de Indemnizaciones a Obreros no tenía ninguna jurisdicción o autoridad sobre ella. Cuando una corte de ley se ha excedido, en su jurisdicción puede recurrirse a esa corte. Es una corte. La apelada aquí es una, junta inferior con facultades judiciales o' cuasi-judicia-les. Una logia compuesta de ciudadanos encuentra que su propiedad está amenazada por el Tesorero de Püerto Rico.-Ninguna de las partes está ante una corte. Si la propie-dad se vende no se da ningún recurso específicamente en la ley contra el Tesorero. La apelada en este caso está con-forme con que la apelante no tenía ninguna apelación contra la decisión de la Comisión de Indemnizaciones a Obre-ros porque no era ella un patrono asegurado. ¿Era el auto de certiorari que Concede el artículo 28, supra, el remedio exclusivo y adecuado?
El artículo 28, supra, como fue enmendado por la ley de' junio 19, 1919, es como sigue:
“Art. 28. — Todo patrono que empleare obreros bajo las condi-ciones establecidas en esta Ley, estará obligado a contribuir al Fondo de Depósito para Indemnizaciones a Obreros en la forma y modo en ella prescritos; disponiéndose que a instancia de la parte agraviada, la -Corte de Distrito competente podrá revisar mediante, certiorari cualquier decisión de la Comisión de Indemnizaciones a Obreros, que fuere dictada con infracción de las disposiciones de esta Ley, siempre que dicho recurso se interpusiera en el término de quince días desde la notificación de la decisión impugnada; y disponiéndose además, que la legalidad de cualquier cuota fijada por dicha Comisión podrá ser también revisada, de igual modo y *372manera mediante. diebo recurso de -certiorari interpuesto en-el tér-mino antes referido.”
La parte agraviada que ha sido llevada ante un cuerpo que se cree no tiene jurisdicción debe ser rápida. Deberá presentar su solicitud de certiorari dentro de quince días o quedar sin remedio, según la apelada. Somos de opinión de que cuando las cortes hablaban de ser adecuado el auto de certiorari, no estaban considerando una ley especial y limitada como la presente. El • remedio por certiorari en un caso de un pretendido ejercicio de una jurisdicción nula por una junta inferior aparentemente ■ no es adecuado y no es exclusivo. Las personas cuya propiedad está amenazada como sucede aquí, no pueden estar limitadas en la forma píopuesta.
La materia general de la jurisdicción de equidad está cubierta en la ley de marzo 8, 1906, artículos 1 y 2, y más especialmente por' las siguientes citas: 22 Oye. 786, y si-guientes; 14 R. C. L. 405, 408; indicando todas que la equi-dad se interpondrá para evitar ciertas injusticias por otras cortes y juntas. Es cierto que en el caso de Ewing v. City of St. Louis, 5 Wall. 413, la corte, por conducto del juez Sr. Field dijo que el certiorari era un remedio ade-cuado y no el injunction. La corte, por supuesto, se refe-ría al recurso ordinario de certiorari y no al recurso limi-tado que autoriza el artículo 28, supra. La ley general de marzo 10, 1904, en cuanto a certiorari no autoriza la revi-sión de procedimientos de juntas inferiores sino únicamente de cortes inferiores. En el caso de Ewing, además, los ca-sos. extraordinarios donde podría surgir un daño irreparable o una multiplicidad de acciones constituyen una excep-ción.
Si la logia apelante tiene razón al sostener por Cual-quier fundamento, constitucional o de otra clase, que la Co-misión de Indemnizaciones a Obreros no tenía jurisdicción *373sobre ella, creemos entonces' que el remedio conferido por el artículo 28 es inadecuado y no exclusivo. Si el Teso-rero se incautara de la propiedad de la logia, la apelante tendría que trabajar nraclio antes de poder recobrar si acaso y entonces únicamente después de un litigio costoso. Además, en Puerto Rico no existe la división marcada en-tre la ley y la equidad. El derecho a juicio por jurado en casos civiles no existe. Por tanto, no necesitamos fijarnos muy estrictamente en el remedio particular que se busca, sea por injunction o certiorari, a menos que sea que clara-mente no proceda.
Por abora no expresamos ninguna opinión sobre si la Comisión de Indemnizaciones a Obreros puede ordenar que, pague una compensación una persona que emplea a un solo obrero para hacer determinada obra. Estamos meramente resolviendo que procederá un injunction para determinar esa cuestión.
Debe revocarse la sentencia y devolverse el caso para ulteriores procedimientos no incompatibles con esta opi-nión.

Revocada la resolución apelada y devuelto él caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.